RESOLUCIÓN
Al amparo de nuestro poder inherente para regular la admisión al ejercicio de la abogacía y la notaría, y conforme con lo dispuesto en la Regla 15.4 del Reglamento para la Admisión de Aspirantes al Ejercicio de la Abogacía y la Notaría de 1 de junio de 1998 (4 L.P.R.A. Ap. XVII-B), se *252enmiendan las Reglas 2(2.5), 4(4.2), 5(5.7), 6(6.1) y (6.2), y 7(7.1.1) del citado Reglamento.
Se enmienda la Regla 2(2.5) para que disponga:

Regla 2 ....

(2.5) Funciones y deberes.—
(2.5.4.1) Las preguntas preparadas por los miembros de este Comité de Redactores serán sometidas al Director Ejecutivo o a los asesores jurídicos de la Junta para su revisión. ...
Se enmienda la Regla 4(4.2) para que disponga lo si-guiente:

Regla 4. ...

(4.2) Requisitos para los aspirantes que estudiaron en uni-versidades extranjeras.—
(4.2.1) El aspirante que hubiese cursado sus estudios en paí-ses extranjeros deberá cumplir con los incisos (a), (c), (d) y (e) de la Regla (4.1.1) y convalidar sus estudios y obtener el grado correspondiente al título de abogado en una Escuela de Dere-cho aprobada por el American Bar Association y por él Tribunal. Luego de convalidar sus estudios y obtener el grado correspondiente al título de abogado en una Escuela de Dere-cho que satisfaga los requisitos de acreditación, el aspirante egresado de una universidad extranjera deberá presentar evi-dencia de ello ante la Junta Examinadora con su solicitud de admisión a examen.
Se enmienda la Regla 5(5.7) para que disponga lo si-guiente:

Regla 5. ...

(5.7) Pago de derechos.—
(5.7.1) La solicitud de admisión al examen de Reválida General deberá ir acompañada de sellos de Rentas Internas por la cantidad de ciento cincuenta dólares ($150) y la solicitud de Reválida Notarial llevará sellos de Rentas Internas por la can-tidad de cien dólares ($100).
(5.7.2) Si, luego de haber solicitado admisión a alguno de los exámenes de reválida, un aspirante notifica oportunamente que se propone ausentarse, en conformidad con el procedi-miento que con ese propósito disponga el Director Ejecutivo, *253su solicitud será archivada sin trámite ulterior. Para ser ad-mitido a alguno de los exámenes en una administración posterior, el aspirante deberá presentar una solicitud de readmi-sión y cumplir con los requisitos reglamentarios correspondientes, lo que incluye pagar nuevamente los dere-chos de admisión.
Se enmienda la Regla 6(6.1) para que disponga lo si-guiente:

Regla 6. ...

(6.1) Solicitud.—
(6.1.1) Todo aspirante interesado en tomar el examen de Re-válida General presentará ante la Junta una solicitud escrita de su puño y letra y firmada por éste, en la que hará constar bajo juramento que reúne los requisitos enumerados en el Ca-pítulo 4 de este Reglamento. En el caso de un aspirante con una condición que le impida completar la solicitud de su puño y letra, la Junta diseñará un procedimiento alterno. La solici-tud se presentará mediante correo certificado con acuse de recibo en la fecha que se disponga mediante edicto, que deberá ser por lo menos de cuarenta y cinco (45) días antes de la fecha señalada para el comienzo del examen de reválida que desee tomar el aspirante. El Director Ejecutivo podrá dispensar a un aspirante de cumplir con el requisito de enviar su solicitud de admisión mediante correo certificado con acuse de recibo y aceptar su entrega personal cuando el aspirante se vea impo-sibilitado de hacer la presentación a través de dicho medio o cuando el Director Ejecutivo estime que la entrega personal no afecta adversamente los trabajos administrativos de la Junta Examinadora.
Se enmienda la Regla 6(6.2) para que disponga lo si-guiente:

Regla 6. ...

(6.2) Documentos que han de ser sometidos con la solicitud.—
(e) un certificado de antecedentes penales expedido por la Policía de Puerto Rico dentro de los noventa (90) días anterio-res a la fecha que se presente la solicitud de admisión al *254examen. Si reside fuera de Puerto Rico, además del certificado ya mencionado, deberá someter un certificado equivalente del Departamento de Policía del lugar donde reside. Deberá some-ter, además, certificados de cada lugar donde el aspirante haya residido por más de seis (6) meses consecutivos durante los diez (10) años anteriores a la fecha del examen al cual se solicita admisión. Dicho período de seis (6) meses no se enten-derá interrumpido como consecuencia de visitas periódicas a Puerto Rico o a cualquier otro lugar, por razón de vacaciones, asuntos personales o familiares, o por circunstancias en las que no media la intención del aspirante de permanecer en Puerto Rico o en cualquier otra jurisdicción visitada.
(k) sellos de Rentas Internas por ciento cincuenta dólares ($150) que serán adheridos a la solicitud y cancelados a su presentación;
(l) un sello de Rentas Internas por un dólar ($1) el cual deberá ser entregado por todo aspirante que apruebe el exa-men de reválida general dentro de los diez (10) días siguientes a la fecha de la notificación de la calificación de aprobado. Este sello será fijado al diploma que se otorgará a cada aspirante que sea juramentado como abogado por el Tribunal. Dicho se-llo podrá ser reclamado por el aspirante si la Comisión de Reputación no certifica su buena reputación y, como conse-cuencia de ello, se ve imposibilitado de jurar como abogado ante el Tribunal Supremo.
Se enmienda la Regla 7(7.1.1) para que disponga lo si-guiente:
Regla 7. ...
(7.1) Requisitos.—
(7.1.1) Toda persona interesada en solicitar el examen de Reválida notarial, deberá cumplir con los siguientes requisi-tos:
(b) haber aprobado con una calificación satisfactoria un curso de Derecho Notarial en cualquier Escuela de Derecho de Puerto Rico acreditada por la American Bar Association o por el Tribunal. Se entenderá como calificación satisfactoria las calificaciones “A”, “B”, “C” o sus equivalentes.
*255Estas enmiendas entrarán en vigor inmediatamente. Se instruye al Director Ejecutivo de la Junta Examinadora a que tome las medidas administrativas necesarias para im-plantarlas inmediatamente.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
El Juez Asociado Señor Rebollo López no intervino.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo